 Case 1:19-cv-00434-MJT Document 8-1 Filed 12/17/19 Page 1 of 2 PageID #: 33



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


 ANDRE BRUNDAGE,

           Plaintiff,

 v.                                                           1:19-cv-00434-MJT

 SCOTT & ASSOCIATES, P.C.,

          Defendants.


                            PROPOSED SCHEDULING ORDER

       Pursuant to Court’s Order Setting Civil Action for Rule 16 Management Conference

(Dkt. 7), the Parties submit the following Proposed Order:

       January 16, 2020      Deadline for Motion to Transfer.

       February 20, 2020     Deadline to add parties.

       March 26, 2020        Plaintiff’s disclosure of expert testimony pursuant to Fed. R. Civ.
                             P. 26(a)(2).

       April 9, 2020         Deadline for Plaintiff to file amended pleadings.

       April 30, 2020        Defendant’s disclosure of expert testimony pursuant to Def. R.
                             Civ. P.26(a)(2). Deadline for Defendant to file amended pleadings.

       May 14, 2020          Deadline for Defendant to object to Plaintiff’s expert witness.

       June 18, 2020         Deadline to Plaintiff to object to Defendant’s expert witness.

       June 25, 2020         Deadline for parties to file any Dispositive Motion(s).

       July 23, 2020         Deadline for parties to complete discovery.

       July 30, 2020         Notice of Intent to Certify Records Due.

       July 30, 2020         Video Disposition Designation Due.

       September 10, 2020 Motions in limine due.
 Case 1:19-cv-00434-MJT Document 8-1 Filed 12/17/19 Page 2 of 2 PageID #: 34




      October 1, 2020      Final Pretrial Conference

      October 5, 2020      Jury Selection



Dated: December 17, 2019

                                              MALONE FROST MARTIN PLLC
 s/ Nathan Volheim
 Nathan C. Volheim, #6302103                  /s/ Robbie Malone
 Sulaiman Law Group, Ltd.                     ROBBIE MALONE
 2500 South Highland Ave., Suite 200          Texas State Bar No. 12876450
 Lombard, Illinois 60148                      Email: rmalone@mamlaw.com
 Phone: (630) 568-3056                        EUGENE XERXES MARTIN, IV
 Facsimile: (630) 575-8188                    Texas State Bar No. 24078928
 Email: nvolheim@sulaimanlaw.com              Email: xmartin@mamlaw.com
 Attorney for Plaintiff                       JACOB MICHAEL BACH
                                              Texas State Bar No. 24100919
                                              Email: jbach@mamlaw.com
                                              MALONE FROST MARTIN PLLC
                                              Northpark Central, Suite 1850
                                              8750 North Central Expressway
                                              Dallas, Texas 75231
                                              TEL: (214) 346-2630
                                              FAX: (214) 346-2631

                                              COUNSEL FOR DEFENDANT
